       Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X              07/29/2019

28TH HIGHLINE ASSOCIATES, LLC,

                                                Plaintiff,             18-cv-01468 (VSB) (KHP)

                             -against-                               REPORT & RECOMMENDATION

IAIN ROACHE,
                                                Defendant.

-----------------------------------------------------------------X

TO:      VERNON S. BRODERICK, UNITED STATES DISTRICT JUDGE

FROM: KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         This case arises from a dispute about a deposit Defendant placed to purchase a luxury

condominium unit and related properties from Plaintiff at a price in excess of $10 million. The

transaction was documented in a contract with riders on December 22, 2015 (the

“Agreement”). Per the Agreement, Defendant placed a 20 percent deposit in the amount of

$2,113,000.00 in escrow. Defendant, who is a sophisticated businessman, did not close on the

apartment, leading to his default. Plaintiff filed this action on February 19, 2018, alleging

breach of contract and seeking $2,113,000 in compensatory damages (the amount of the

deposit), interest, attorneys’ fees, and costs. On May 4, 2018, Defendant filed a counterclaim

alleging repudiation and fraud in the inducement, seeking the return of the deposit, as well as

interest, attorneys’ fees, and costs. The parties cross moved for judgement on the pleadings.

On February 25, 2019, the Hon. Robert W. Sweet issued a declaratory judgment in favor of

Plaintiff, upholding the validity of the Agreement between the parties and finding that Plaintiff
      Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 2 of 16



is entitled to the full deposit. See 28th Highline Assocs., L.L.C. v. Roache, No. 18 CIV. 1468, 2019

WL 917208 (S.D.N.Y. Feb. 25, 2019). Defendant has filed a Notice of Appeal.

       Importantly, with respect to Plaintiff’s entitlement to legal fees and costs, Judge Sweet

noted in his Opinion that “the Agreement contained a one-way fee-shifting clause, which

provided that if Defendant defaulted, he would be obligated to reimburse the Plaintiff . . . for

any legal fees and disbursements it incurred in enforcing its rights thereunder. [The] provision

also survives the termination of the agreement.” Id. at *3 (citation omitted). The text from the

Agreement is as follows:

               “[Defendant] shall be obligated to reimburse [Plaintiff] for any
               legal fees and disbursements incurred by [Plaintiff] in defending
               [Plaintiff’s] rights under this Agreement, or in the event
               [Defendant] defaults under this Agreement beyond any applicable
               grace period, in canceling this Agreement or otherwise enforcing
               [Defendant’s] obligations hereunder. The provisions of this Article
               shall survive closing of title or the termination of this Agreement.”

(ECF No. 1-1 at 17.)

       On March 6, 2019, Plaintiff moved for attorneys’ fees and costs of $431,111.95 (which

consists of $390,430.00 in fees and $40,681.95 in costs) pursuant to Judge Sweet’s judgment in

its favor. Defendant’s opposition was originally due on March 20, 2019. Defendant’s counsel

asked to withdraw and requested that this matter be delayed for 60 days to allow Defendant

time to retain new counsel and respond to Plaintiff’s motion for attorneys’ fees and costs. The

Hon. George B. Daniels extended Defendant’s deadline to respond to Plaintiff’s motion to May

17, 2019. Defendant did not obtain new counsel or file an opposition to Plaintiff’s motion by

the deadline. Instead, in a pro se capacity, Defendant filed a letter with the Court on May 20,

2019 which contested the fees requested by Plaintiff. On June 7, 2019, Defendant filed another


                                                 2
         Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 3 of 16



letter with the Court requesting either a 60-day extension to respond to Plaintiff’s motion for

fees and costs or, alternatively, a stay pending the resolution of his appeal from Judge Sweet’s

judgment against him. This Court denied Plaintiff’s request for a stay but granted Plaintiff

additional time to file an opposition to the motion for fees. Defendant filed a letter opposing

Plaintiff’s motion on July 12, 2019. Plaintiff filed a reply and included additional invoices for the

period from the original motion through June 2019, amounting to attorneys’ fees of $26,299.50

and costs of $12,943.

        For the reasons set forth below, this Court respectfully recommends that Plaintiff’s

motion be GRANTED and Plaintiff awarded $412,956.50 in attorneys’ fees and $53,625.46 in

costs.

   I.        Legal Standard

          As noted by Judge Sweet in his decision granting Plaintiff’s motion for judgment on the

pleadings, Plaintiff is entitled to its costs and fees incurred in this action pursuant to the fee-

shifting provision in the parties’ contract. 28th Highline, 2019 WL 917208, at *3. Under New

York law, fee shifting provisions in real estate contracts that authorize the award of attorneys’

fees are enforceable. Rai v. WB Imico Lexington Fee, LLC, No. 09 CIV. 9586 (PGG), 2017 WL

4350567, at *5 (S.D.N.Y. June 28, 2017) (citing Bacolitsas v. 86th & 3rd Owner, LLC, No. 09 CIV.

7158 PKC 2013, WL 10620139, at *1 (S.D.N.Y. Apr. 1, 2013)), aff'd, 719 F. App'x 90 (2d Cir.

2018); Universal Comic’n Network, Inc. v. 229 W. 28th Owner, LLC, 85 A.D.3d 668, 670 (App. Div.

2011); see Muckier v. Russell Miller, Inc., 1 F.3d 1306, 1313 (2d Cir. 1993) (“[W]here a contract

authorizes an award of attorneys’ fees, such an award becomes the rule rather than the

exception.”). The parties’ Agreement contained a “one-way fee shifting clause, which provided


                                                  3
      Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 4 of 16



that if Defendant defaulted, he would be obligated to reimburse the Plaintiff [for] any legal fees

and disbursements it incurred in enforcing its rights thereunder.” 28th Highline Assocs., 2019

WL 917208, at *3.

       A district court exercises “considerable discretion” in awarding attorneys’ fees. Arbor

Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany & Albany Cty. Bd. of Elections, 522

F.3d 182, 190 (2d Cir. 2008); see McDaniel v. Cty. of Schenectady, 595 F.3d 411 (2d Cir. 2010).

“The party seeking fees bears the burden of demonstrating that its requested fees are

reasonable.” Wat Bey v. City of New York, No. 01 CIV. 09406 (AJN), 2013 WL 12082743, at *32

(S.D.N.Y. Sept. 4, 2013) (quoting Abel v. Town Sports Int'l, LLC, No. 09-CV-10388 (DF), 2012 WL

6720919, at *26 (S.D.N.Y. Dec. 18, 2012)), aff'd sub nom., Rivera v. City of New York, 594 F.

App'x 2 (2d Cir. 2014). Attorneys’ fees are awarded by determining a presumptively reasonable

fee, or “lodestar,” reached by multiplying a reasonable hourly rate by the number of hours

reasonably expended. Id. (citing Millea v. Metro-North R. R. Co., 658 F.3d 154, 166 (2d Cir.

2011)); see Bergerson v. N.Y. State Office of Mental Health, Central N.Y. Psychiatric Ctr., 652

F.3d 277, 289-90 (2d Cir. 2011). When evaluating hourly rates, the Court looks at “what a

reasonable, paying client would be willing to pay, given that such a party wishes to spend the

minimum necessary to litigate the case effectively.” Bergerson, 652 F.3d at 289 (internal

quotation marks and citation omitted). The Court may also consider case-specific factors to

adjust the fee. See Arbor Hill, 522 F.3d at 186 n.3 (listing case-specific factors to consider). The

Second Circuit’s “forum rule” generally requires use of “the hourly rates employed in the

district in which the reviewing court sits in calculating the presumptively reasonable fee.” Id. at

290 (internal quotation marks and citation omitted); see also Restivo v. Hessemann, 846 F.3d


                                                 4
      Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 5 of 16



547, 590 (2d Cir. 2017) (noting that rates are “generally [] the market rates prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience, and

reputation” (citation omitted)), cert. denied, 138 S. Ct. 644 (2018). The “forum rule” applies

even where the fees requested are different than those prevailing in the districts where an

attorney typically resides. See Simmons v. New York City Transit Auth., 575 F.3d 170, 176–77

(2d Cir. 2009). The Court may also use its own experience and knowledge of rates charged in

the community to assess the reasonableness of rates sought. Bhungalia Family, LLC v. Agarwal,

317 F. Supp. 3d 727, 739 (S.D.N.Y. 2018) (citing Miele v. New York State Teamsters Conf.

Pension & Ret. Fund, 831 F.2d 407, 409 (2d Cir. 1987)).

       When evaluating hours expended, courts must make “a conscientious and detailed

inquiry into the validity of the representations that a certain number of hours were usefully and

reasonably expended.” Haley v. Pataki, 106 F.3d 478, 484 (2d Cir. 1997) (quoting Lunday v. City

of Albany, 42 F.3d 131, 134 (2d Cir. 1994)). In determining whether hours are excessive, “the

critical inquiry is whether, at the time the work was performed, a reasonable attorney would

have engaged in similar time expenditures.” Samms v. Abrams, 198 F. Supp. 3d 311, 322

(S.D.N.Y. 2016) (quoting Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992)). “Hours that are

excessive, redundant, or otherwise unnecessary, are to be excluded . . . and in dealing with such

surplusage, the court has discretion simply to deduct a reasonable percentage of the number of

hours claimed as a practical means of trimming fat from a fee application.” Kirsch v. Fleet St.,

Ltd., 148 F.3d 149, 173 (2d Cir. 1998) (internal citations and quotation marks omitted); accord

Alicea v. City of New York, 272 F. Supp. 3d 603, 608-09 (S.D.N.Y. 2017).




                                                 5
         Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 6 of 16



   II.        Discussion

          Plaintiff seeks attorneys’ fees in the amount of $416,729.50 for work done by its counsel,

Clarick Gueron Reisbaum LLP (“CGR”), in connection with this litigation. The following

individuals from CGR billed time on this matter:

 Biller               Total Hours      2018           2018 Hourly    2019 Hours     2019 Hourly
                                       Hours          Rate                          Rate
 Emily Reisbaum       268.6            218.6          $640           60.9           $695

 Nicole Gueron        17.9             17.9           $640           .4             $695

 Ashleigh Hunt        558.6            379.3          $350           224.4          $375

 Isaac Zaur           2                2              $535           N/A            $535

 Courtney             .50              .50            $395           N/A            $395
 Milianes
 Paralegals Nia       17.7                            $195                          $195
 Hall, Chante
 Williams,
 Tristan
 Armstrong
 TOTAL                                                $390,430.00                   $26,299.50



          Emily Reisbaum was the partner in charge of this matter, but she was assisted by her

partners Nicole Gueron and Isaac Zaur for discrete tasks. Ashleigh Hunt was the primary

associate staffed on this matter, but associate Courtney Milianes assisted on a discrete task.

Three paralegals also billed time. All of the lawyers working on the matter are highly

credentialed and competent attorneys.

          Ms. Reisbaum is a 1994 graduate of New York University School of Law and worked for

five years at Debevoise & Plimpton LLP and four years at the United States Attorneys’ Office for



                                                  6
      Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 7 of 16



the Southern District of New York before becoming a founding member of CGR. She

determined the strategy for this matter, supervised attorneys and paralegals, liaised with the

client, prepared for and participated in oral argument on the motion for judgment on the

pleadings, and oversaw discovery.

       Ms. Hunt is a 2015 graduate of Columbia Law School where she was a James Kent

Scholar. She served as a Columbia Social Justice Fellow at a non-profit prior to joining CGR. She

conducted discovery, drafted written discovery requests and responses, reviewed documents,

and drafted motions and other submissions to this Court.

       Ms. Gueron is a 1995 graduate of Yale Law School where she served as senior editor of

the Yale Law Journal. She clerked for the Hon. Charles S. Haight in this District, worked in the

United States Attorneys’ Office for this District for eight years, and served for three years as

Deputy Chief Trial Counsel to New York Attorney General Andrew Cuomo before becoming a

founding partner of CGR. Ms. Gueron assisted Ms. Reisbaum by reviewing drafts of briefs and

advising on litigation strategy.

       Mr. Zaur is a 2007 graduate of the University of California, Berkeley, School of Law and

worked for three years at Cravath, Swaine & Moore LLP before joining CGR. Ms. Milianes is a

2011 graduate of New York University School of Law. Mr. Zaur and Ms. Milianes helped on a

discrete task when Ms. Reisbaum was away.

       Finally, each of the three paralegals who worked on this matter are college graduates

with relatively few years of experience.

       A. Rates




                                                 7
      Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 8 of 16



     This Court first evaluates the hourly rates charged. To start, the rates requested by CGR

for its lawyers have been found to be reasonable in other cases/courts. In 2017, the Hon. Paul

A. Engelmayer from this District found that the hourly rates charged by CGR of $395 for a sixth-

year associate and $640 for partners were reasonable. Benihana, Inc. v. Benihana of Tokyo,

LLC, No. 15 Civ. 7428 (PAE), 2017 WL 6551198, at *4-5 (S.D.N.Y. Dec. 22, 2017) (concerning

rates for Mses. Milianes and Gueron); see also Benihana, Inc. v. Benihana of Tokyo, LLC, No. 14

Civ. 792 (PAE) (RLE), 2015 WL 13746660, at *3 (S.D.N.Y. Aug. 6, 2015) (finding that similar CGR

attorney rates were reasonable in 2015), adopted as modified on separate grounds, No. 14 CIV.

792 (PAE), 2016 WL 3647638 (S.D.N.Y. June 29, 2016). Likewise, a New York Supreme Court

referee recently found that partner rates of $535 and $640 per hour and associate rates of

$350 per hour were appropriate in a fee application that included Mses. Gueron and Hunt.

Brummer v. Wey, 2018 WL 3528213, at *2, *4 (N.Y. Sup. Ct. July 20, 2018).

       This Court also notes that similar attorney rates have been approved in this District in

other commercial litigation matters. See, e.g., King Fook Jewellry Group Ltd. v. Jacob &

Company Watches, Inc., 14-cv-742, 2019 WL 2535928, *4 (S.D.N.Y. June 20, 2019) (noting that

courts in this District have awarded rates of $500 to $700 per hour for partners in breach of

contract litigation and other commercial disputes); Bacolitsas, 2013 WL 10620139, at *2

(finding rates from $295 for a junior associate to $750 for a partner for “experienced

commercial litigators working . . . on a case involving the right to rescind a contract for the sale

of a $3.4 million unit” were reasonable); see also Vista Outdoor Inc. v. Reeves Family Tr., No. 16

CIV. 5766, 2018 WL 3104631, at *5–6 (S.D.N.Y. May 24, 2018) (approving rates up to $1,260 for

partners; collecting cases); Weiwei Gao v. Sidhu, No. 11 CIV. 2711 WHP JCF, 2013 WL 2896995,


                                                  8
      Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 9 of 16



at *6 (S.D.N.Y. June 13, 2013) (collecting cases); Regulatory Fundamentals Group LLC v.

Governance Risk Mgmt. Compliance, LLC, No. 13-cv-2493 (KBF), 2014 WL 4792082, at *2

(S.D.N.Y. Sept. 24, 2014) (finding that New York district courts have approved rates for

experienced law firm partners in the range of $500 to $800 per hour and for associates in the

range of $200 to $450 per hour). These cases support the rates of $640 and $695 for the

partners who worked on this case. A rate of $375 for Ms. Hunt, who has only four years’

experience, is somewhat high. In 2018, a court awarded Ms. Hunt $350 per hour. See

Brummer, 2018 WL 3528213 at *3-5. Associate rates typically increase as their experience

grows; and, a year has passed since Ms. Hunt was awarded $350 per hour. This suggests that a

modest increase from the rate is appropriate. And while it is true that Plaintiff actually paid the

rates charged, indicating that that $375 is a rate that the market will bear, this fact alone is not

dispositive to this Court’s determination of the reasonableness of Ms. Hunt’s rate charged for

Ms. Hunt. See Blum v. Stenson, 465 U.S. 886, 892-896, 896 n.11 (1984); Vista Outdoor, 2018 WL

3104631, at *4 (noting that when a contract provides that in the event of litigation the losing

party will pay the attorneys’ fees of the prevailing party, courts will order the losing party to pay

whatever amounts have been expended so long as they are not unreasonable (citing F.H. Krear

& Co. v. Nineteen Named Trustees, 810 F.2d 1250, 1263 (2d Cir. 1987)); In re Relativity Fashion,

LLC, 565 B.R. 50, 69 (Bankr. S.D.N.Y. 2017) (citing Farbotko v. Clinton County, 433 F.3d 204 (2d

Cir. 2005)). This Court finds that an increase of five percent, to $367.50 per hour is more

appropriate for one additional year of experience. Accordingly, a rate of $367.50 should be

awarded for Ms. Hunt’s time in 2019. The rate of $375 per hour is appropriate for Ms. Milianes,

an eighth-year associate.


                                                  9
     Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 10 of 16



       The paralegal rate of $195 per hour is also somewhat high compared to rates approved

in this District for similarly-experienced paralegals. The three paralegals who worked on this

matter are recent college graduates. Courts in this district typically award paralegal rates in the

range of $75 to $150 per hour, with more experienced paralegals commanding higher rates.

Hollander Glass Texas, Inc. v. Rosen-Paramount Glass Co., Inc., 291 F.Supp. 3d 554, 562 (S.D.N.Y.

2018) (reducing paralegal rate to $75); Euro Pac. Capital, Inc. v. Bohai Pharm. Grp. Inc., No. 15-

cv-4410 (VM) (JLC), 2018 WL 1229842, at *9 (S.D.N.Y. Mar. 9, 2018) (reducing paralegal rate to

$150; discussing paralegal rates generally); Long v. HSBC USA, Inc., No. 14-cv-6233 (HBP), 2016

WL 4764939, at *11 (S.D.N.Y. Sept. 13, 2016) (finding rates of $100 to $150 for paralegals are

reasonable). Here, the three paralegals had no relevant experience prior to joining CGR.

Therefore, a rate of $100 is more appropriate for them given their relative inexperience.

       To the extent Defendant complains that he did not agree to the rates, his complaint is

without merit. Defendant entered into a contract agreeing to pay “reasonable attorneys’ fees”

without the right to approve the rates. The agreement was the product of months-long

negotiation between sophisticated parties, and Defendant had counsel at the time. 28th

Highline Assocs., 2019 WL 917208, at *7, *11. Thus, it is too late for him to complain now.

Further, he has had an opportunity to contest the rates in connection with this motion, and this

Court has evaluated whether the rates are consistent with those awarded in this District and

reduced them as appropriate and reasonable. See Terra Energy & Resources Technologies, Inc.

v. Terralinna Pty. Ltd., No. 12 Civ. 1337 (KNF), 2014 WL 6632937, at *4 (S.D.N.Y. Nov. 24, 2014)

(noting that courts determine the reasonableness of rates).




                                                10
     Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 11 of 16



        Defendant has offered the opinion of a “costs attorney” from the United Kingdom

(“U.K.”) who opines that the rates are too high. This opinion carries no weight, as it is based on

U.K. litigation principles and not based on the law in this District.

        B. Hours

        The Court turns next to hours worked. Firstly, the matter was appropriately staffed,

with partner hours representing about one-third of the total hours billed. In this Court’s

experience, this is a typical time allocation between partners and associates on a commercial

litigation. This allocation of time indicates that work that could be done by less experienced

and less expensive attorneys and paralegals was in fact given to them, thereby minimizing the

costs for the client.

        CGR’s hours spent also resulted in a victory for Plaintiff. CGR obtained a judgment in

Plaintiff’s favor and defeated a cross-motion for judgment on the pleadings filed by Defendant.

The strongly favorable results obtained by CGR support a finding that the hours billed were

reasonable. Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) (“Where a plaintiff has obtained

excellent results, his attorney should recover a fully compensatory fee.”); Patterson v.

Balsamico, 440 F.3d 104, 123 (2d Cir. 2006) (same); King Fook Jewellry Group Ltd., 2019 WL

2535928, *10 (recognizing that the degree of success obtained is the most critical factor in

awarding attorneys’ fees).

        While it is true that considerable hours were spent in discovery, it appears this was due

to Defendant’s aggressive litigation tactics. Sixty percent of the work performed in the case

was related to discovery and performed primarily by Ms. Hunt. The discovery included

collection of 18,000 documents from seven custodians, review of over 2,000 documents,


                                                 11
     Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 12 of 16



production of documents, preparation for depositions, and reviewing Defendant’s production

of 3,000 pages of documents. Plaintiff’s counsel engaged in numerous phone calls to meet and

confer with Defendant’s counsel about discovery, some of which lasted more than an hour and

required written follow-up. Additionally, Plaintiff resisted two discovery motions concerning its

responses to interrogatories, a dispute about the proper interpretation of a Court ruling on

discovery, and a motion to quash two third-party subpoenas. Plaintiff was the prevailing party

in the majority of discovery disputes brought to the Court for resolution. As Defendant’s

aggressive litigation tactics extended the length and breadth of discovery and the matter itself,

the commensurate amount of time spent on resolving the matter is reasonable. See Therapy

Prod., Inc. v. Bissoon, No. 07 Civ. 8696 DLC THK, 2010 WL 2404317, at *6 (S.D.N.Y. Mar. 31,

2010) (finding that hours expended were reasonable in light of losing party’s actions and that

prevailing party would have been saved the costs of disproving a factual assertion and theory of

liability if losing party had been forthcoming in conceding facts that were later resolved on

summary judgment), adopted sub nom., Erchonia Corp. v. Bissoon, No. 07 Civ. 8696 (DLC), 2010

WL 2541235 (S.D.N.Y. June 15, 2010).

       Plaintiff’s counsel represents that she reduced the amount of hours charged to Plaintiff

where, in her discretion, Plaintiff should not be charged. For example, she represents that she

charged for only one lawyer on a telephone call and reduced time for Ms. Hunt’s research and

letter writing where, in her estimation, the task took longer than warranted or than her client

would expect. This is appropriate and has been taken into account when evaluating the hours

spent. The Court also notes that Plaintiff’s counsel billed in 1/10 hour increments, which results

in a more accurate recording of time.


                                                12
     Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 13 of 16



       Defendant complains that Plaintiff’s counsel overstaffed this matter. This Court

disagrees. The matter was handled principally by one partner and one associate. That other

attorneys may have contributed at discrete times does not lead the Court to conclude there

was overstaffing. It is common for lawyers in a firm to consult another partner on strategy or

utilize other lawyers when the primary lawyer is unavailable or otherwise overextended. Thus,

it is not unreasonable to award Plaintiff the fees incurred for attorneys other than Mses.

Reisbaum and Hunt. Tackney v. WB Imico Lexington Fee, LLC, No. 10 CIV. 2734 PGG, 2015 WL

1190096, at *6 (S.D.N.Y. Mar. 16, 2015) (finding two partners and one associate assigned to

matter reasonable where one of the partners assisted with discrete tasks including strategizing

and providing feedback); Douyon v. NY Med. Health Care, P.C., 49 F. Supp. 3d 328, 350 (E.D.N.Y.

2014) (“[W]ork rendered by multiple attorneys is recoverable so long as the party seeking fees

can show that the attorneys engaged in distinct tasks”).

       Defendant also complains that the fees awarded should be determined through

arbitration. However, the parties did not agree to arbitrate this dispute. Therefore, there is no

basis for the dispute to be submitted to arbitration. Defendant could have negotiated for an

arbitration provision in the contract, but he did not.

       To the extent Defendant claims that Plaintiff’s counsel double billed, this Court find no

evidence of this after carefully scrutinizing the time records. The Court finds the time records

appropriately detailed and that the time spent on tasks is generally consistent with what this

Court would expect for such tasks in its experience. Defendant’s U.K. costs attorney opines that

the time spent was exorbitant based on a litigation budget provided to Defendant by his

counsel and U.K. litigation cost concepts. Here, again, Defendant’s submission falls short of


                                                13
     Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 14 of 16



demonstrating the time spent was unreasonable. To start, a budget for a litigation often

underestimates the hours actually expended because of the vicissitudes of litigation. Second,

U.K. litigation concepts have no applicability here. Based on its own experience litigating

matters and supervising attorneys, the Court finds that the time charged was reasonable and

not excessive. The Court notes that to the extent Defendant’s counsel spent less time on

discovery, the discovery burdens were disproportionate. Defendant had only his own records

to search. By contrast, Plaintiff had seven custodians and was asked to search for broader

categories of information than was Defendant.

       C. Revised Computation

       Based on the above, this Court finds that the fees awarded for paralegal time should be

reduced by $2,090 to reflect a $100 rather than a $195 rate for the 22 hours billed ($4,290-

$2,200) by CGR’s paralegals. Likewise, the fees awarded for Ms. Hunt’s time in 2019 should be

reduced by $1,683 to reflect a $367.50 rather than a $375 rate for the 224.4 hours billed

($84,150 – $82,467). This results in a reduction of total fees from $416,729.50 to $412,956.50.

       D. Costs

       Plaintiff seeks $53,625.46 in costs incurred in connection with this matter. It is entitled

to recover reasonable costs and disbursements under its contract with Defendant and because

it is the prevailing party in this action, having achieved a judgment in its favor. Fed. R. Civ. P.

54(d)(1); Therapy Prod., Inc., 2010 WL 2404317, at *4 (“These costs typically include . . . filing

fees, fees for service of process, mailing costs, copying costs, transcription fees, and witness

fees”). The question is whether the costs are reasonable and the type of costs normally

charged to fee-paying client. Tr. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare


                                                  14
     Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 15 of 16



Fund, Annuity Fund v. B&L Moving & Installation, Inc., No. 16-CV-4734 (GBD) (JLC), 2017 WL

4277175, at *8 (S.D.N.Y. Sept. 26, 2017) (citing Reichman v. Bonsignore, Brignati & Mazzotta

P.C., 818 F.2d 278, 283 (2d Cir. 1987)), adopted by, 2018 WL 705316 (S.D.N.Y. Feb. 5, 2018).

       Plaintiff’s out-of-pocket expenses include costs incurred serving process on Defendant

and third parties, charges from its ediscovery vendor for data collection, storage, searching,

culling, conversion, and production, filing fees, postage, and printing costs. Because Defendant

is located in Gibraltar, Plaintiff had to serve Defendant via the Hague Convention, which cost

$2,850. The $400 filing fee is also a reimbursable cost. King Fook Jewellry Group Ltd., 2019 WL

2535928, *11. The other costs for service of subpoenas on non-parties and postage and

printing costs are also appropriate. Id. The bulk of the costs were incurred from Plaintiff’s

ediscovery vendor. Plaintiff has been paying a monthly fee of $7,536.64 to its vendor for

hosting Plaintiff’s data and has paid other amounts for data processing and production, with

the total amount in excess of $40,000. While expensive, the amount is consistent with this

Court’s experience and knowledge of the costs of ediscovery vendors. And, there is no doubt

that ediscovery vendor costs are and were billed to and paid by Plaintiff. Further, such costs

are reimbursable under fee-shifting agreements like the one between the parties here. Vista

Outdoor, 2018 WL 3104631, at *10-11; Ambac Assur. Corp. v. Adelanto Pub. Util., 2013 WL

4615404, at *1, *7 (S.D.N.Y. Aug. 29, 2013). For all of the above reasons, the Court

recommends that Plaintiff be awarded $53,625.46 in respect of its costs incurred in this action.

                                          CONCLUSION

     For the reasons set forth above, this Court respectfully recommends that Plaintiff be

awarded $412,956.50 in attorneys’ fees and $53,625.46 in costs.


                                                15
    Case 1:18-cv-01468-VSB-KHP Document 86 Filed 07/29/19 Page 16 of 16




Dated: New York, New York                   Respectfully submitted,
       July 29, 2019

                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge




                                            NOTICE

 The Plaintiff shall have fourteen days and the Defendant shall have seventeen days from
 the service of this Report and Recommendation to file written objections pursuant to 28
 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure. See also Fed. R.
 Civ. P. 6(a), (d) (adding three additional days only when service is made under Fed. R. Civ.
 P. 5(b)(2)(C) (mail), (D) (leaving with the clerk), or (F) (other means consented to by the
 parties)).

If Plaintiff files written objections to this Report and Recommendation, Defendant may
respond to the objections within seventeen days after being served with a copy. Fed. R.
Civ. P. 72(b)(2). If Defendant files written objections to this Report and Recommendation,
Defendant may respond to the objections within fourteen days after being served with a
copy. Fed. R. Civ. P. 72(b)(2).

Any such objections shall be filed with the Clerk of the Court, with courtesy copies
delivered to the chambers of the Honorable Vernon S. Broderick at the United States
Courthouse, 40 Foley Square, New York, New York 10007, and to any opposing parties. See
28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for an extension of time
for filing objections must be addressed to Judge Broderick. The failure to file these timely
objections will result in a waiver of those objections for purposes of appeal. See 28 U.S.C. §
636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S. 140 (1985).




                                              16
